Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, from which all other claims depend, now requires the tau formation to display features of a nucleation dependent polymerization mechanism. According to Applicant’s remarks (7/6/21 p.5), this phrase is interpreted as requiring a resultant step in which there is a nucleation phase (lag) and growth phase (exponential). The remarks also set forth three “known” criteria by which NDP can be evaluated. As such, the evidence supports a conclusion that the skilled artisan would be able to determine if tau is forming PHFs via the NDP mechanism or not and so meets the requirements of 35 USC §112.
Further, Applicant persuasively points out that the method of Usenovic lacks the critical lag phase, while the claimed method produces the characteristic sigmoid curve. The cited art does not correct this deficiency nor was any additional art discovered that demonstrates a method of in vitro PHF formation via nucleation dependent polymerization.
Additionally, the claim now require that the cysteine residues are mutated. This is not addressed by the cited art. Further, the art recognizes that cysteine residues play an important role in tau aggregation (US 20210238242 paragraph 75; US2019002997 paragraph 3; form 892). Thus, while Applicant successfully aggregated tau where the cysteine residues were mutated these residues to alanine (p.11), this would not have been an obvious step.
The combination of these elements weighs in favor of non-obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Weidner/             Primary Examiner, Art Unit 1649